 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JASON WOODSON,                                     )   Case No.: 1:18-cv-0726 - LJO-JLT
                                                        )
12                  Plaintiff,                          )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                        )   WHY THE ACTION SHOULD NOT BE
13          v.                                          )
                                                        )   DISMISSED FOR HIS FAILURE TO COMPLY
14   KERN COUNTY CHILD SUPPORT                          )   WITH THE COURT’S ORDER AND HIS
     SERVICES,                                          )   FAILURE TO PROSECUTE
15                                                      )
                    Defendant.                          )
16
17          On October 3, 2018, the Court noted that Plaintiff had not filed an amended complaint after the
18   Ninth Circuit Court of Appeals dismissed his appeal. Therefore, the Court ordered Plaintiff to “file an
19   amended complaint no later than October 22, 2018.” (Doc. 10 at 2, emphasis in original) To date,
20   Plaintiff has not filed an amended complaint.
21          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
22   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
23   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
24   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
25   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
26   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute
27   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
28   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);

                                                            1
 1   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
 2   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
 3   prosecute and to comply with local rules).
 4          Accordingly, Plaintiff is ORDERED to show cause within fourteen why the sanctions should
 5   not be imposed for his failure to follow the Court’s order and his failure to prosecute the action.
 6   Alternatively, he may file his amended complaint.
 7
 8   IT IS SO ORDERED.
 9      Dated:     October 23, 2018                            /s/ Jennifer L. Thurston
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
